Citation Nr: 1342329	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  08-34 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a pulmonary condition.  

4.  Entitlement to service connection for narcolepsy.

5.  Entitlement to service connection for a post-concussion syndrome.

6.  Entitlement to a compensable rating for status post septoplasty and rhinoplasty.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In a February 2008 rating decision, the RO continued a 0 percent (noncompensable) rating for status post septoplasty and rhinoplasty.  In a September 2008 rating decision, the RO denied service connection for sleep apnea, sinusitis, a pulmonary condition, narcolepsy, and post-concussion syndrome.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

In January 2012, the Board remanded the matter for the purposes of scheduling the Veteran for the requested Travel Board hearing.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As noted above, in January 2012, the Board remanded the case for the purpose of scheduling the Veteran for the requested Travel Board hearing.  

In March 2012, the RO sent a letter to the Veteran informing him that he was scheduled for a hearing at the RO in St. Petersburg, Florida in May 2012.  

Shortly thereafter, in a letter dated in April 2012, the Veteran's attorney indicated that the Veteran had moved to the Philippines with no plan to return to the United States in the foreseeable future.  Consequently, he was unable to attend the May 2012 hearing at the RO in Florida.  The attorney requested that the Veteran be scheduled for a Board videoconference hearing at the RO in Manila, the Philippines.

In July 2012, the Veteran's attorney sent another letter indicating that the Veteran was living at a temporary address in the Philippines and would shortly be moving to Thailand.  He provided a new mailing address in Florida where the Veteran's mail would be forwarded to him overseas.

In October 2013, the RO sent letter a letter to the Veteran at his previous address in Florida informing him that he had been scheduled for a hearing at the St. Petersburg, Florida, RO in November 2013.  The Veteran failed to appear for this scheduled hearing.

Given that this letter was sent to the incorrect address, and the Veteran has the right to a videoconference hearing and such hearing must be scheduled by the RO, the claims must be remanded to determine the Veteran's willingness to appear for a hearing and schedule the requested hearing. See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700(a), (e), 20.703 (2012).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send a letter to the Veteran-at the address identified in the July 2012 letter-and his attorney to determine the Veteran's willingness to appear for a Board hearing, either in-person at a Regional Office or by videoconference.

2.  If the Veteran indicates that he is willing to appear, the RO should schedule the Veteran for the requested hearing.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


